DETAILED ACTION
This action is responsive to communications filed on May 20, 2022. 
Claims 1-20 are pending in the case. 
Claims 1, 12, and 20 are independent claims.

ALLOWABLE SUBJECT MATTER
	Claims 1-20 are allowed.
	After a thorough search and examination of the prior art, the Examiner has found the claimed subject matter to be allowable. The following is an examiner’s statement for reasons for allowance:
Regarding claims 1, 12, and 20, the claimed invention is directed to a method, program product, and system for machine-validating an input hypothesis sentence. More specifically, the claimed invention includes extracting, from a document database D using input the input hypothesis sentence that includes a causal part and a consequence part, a set D1 of documents related to the causal part. Further, the claimed invention includes extracting, from the set D! of documents, a set S of sentences that include one or more expressions of opinion, obtaining a word list W of words that have a high co-occurrence in the set D1 of Documents, selecting, from the set S of sentences, a set S1 of sentences that are positionally close to any of the words in the word list W, selecting, from the set S of sentences, a set S2 of sentences that are related to the words in the consequence part of the hypothesis. Further, the claimed invention includes extracting and displaying sentences included in both the set S1 of sentences and the set S2 of sentences as opinion sentences in relation to the input hypothesis sentence.
Relevant prior art of record includes Hashimoto et al., US Patent Application Publication no. US 2016/0357854 (“Hashimoto”). Hashimoto teaches a system for collecting elements forming a basis for generating social scenarios useful for the people to make well-balanced good decision. Para. 0007. Further, initial scenario designating means for designating an arbitrary phrase pair as an initial scenario. Para. 0008. Further, causality consists of a phrase (cause phrase) describing some piece of event or action as a cause and a phrase (result phrase) describing some event or action as a result. Para. 0051. Further, a causality hypothesis filter 418 extracting relevant causality relations from a large number of causality hypotheses stored in causality hypothesis DB. Para. 0163. Further, association information is an index representing association with a certain word pair and a certain pattern, of which value becomes higher as the frequency of cooccurrence between a certain word pair and a certain pattern becomes higher. Para. 0202. 
Hashimoto, alone or in combination with other prior art of record, fails to teach or fairly suggest extracting, from a document database D using input the input hypothesis sentence that includes a causal part and a consequence part, a set D1 of documents related to the causal part, extracting, from the set D! of documents, a set S of sentences that include one or more expressions of opinion, obtaining a word list W of words that have a high co-occurrence in the set D1 of Documents, selecting, from the set S of sentences, a set S1 of sentences that are positionally close to any of the words in the word list W, selecting, from the set S of sentences, a set S2 of sentences that are related to the words in the consequence part of the hypothesis, extracting and displaying sentences included in both the set S1 of sentences and the set S2 of sentences as opinion sentences in relation to the input hypothesis sentence. 
Accordingly, the recited subject matter of claims 1, 12, and 20 is allowable.

Regarding claims 2-11 and 13-19, these claims depend from claim(s) 1 and 12 and are thus allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The following prior art is made of record and is considered pertinent to applicant’s disclosure:
Kalukin, US Patent Application Publication no. US 2020/0242146;
Kim, Soo-Min, and Eduard Hovy. "Extracting opinions, opinion holders, and topics expressed in online news media text." Proceedings of the Workshop on Sentiment and Subjectivity in Text. 2006;
Florou, Eirini, et al. "Argument extraction for supporting public policy formulation." Proceedings of the 7th Workshop on language technology for cultural heritage, social sciences, and humanities. 2013;
Jin, Wei, Hung Hay Ho, and Rohini K. Srihari. "OpinionMiner: a novel machine learning system for web opinion mining and extraction." Proceedings of the 15th ACM SIGKDD international conference on Knowledge discovery and data mining. 2009.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew T McIntosh whose telephone number is (571)270-7790. The examiner can normally be reached M-Th 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T MCINTOSH/Primary Examiner, Art Unit 2176